Name: COMMISSION REGULATION (EEC) No 2067/93 of 28 July 1993 amending Regulation (EEC) No 2253/92 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands with products of the wine-growing sector
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  trade;  regions of EU Member States
 Date Published: nan

 No L 187/34 Official Journal of the European Communities 29 . 7. 93 COMMISSION REGULATION (EEC) No 2067/93 of 28 July 1993 amending Regulation (EEC) No 2253/92 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands with products of the wine-growing sector year should be determined and the amount of aid should be fixed ; whereas, however, for administrative reasons, the date of application should be brought forward ; Whereas, in the light of experience, the rate of the secu ­ rity for import licences and aid certificates should be reduced ; Whereas the measures provided for in this Regulation are in accorance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Articles 3 (4) and 7 (2) thereof, Whereas the quantities of products benefiting from the specific supply arrangements must be determined within the framework of periodic forecast supply balances which may be adjusted on the basis of the essential requi ­ rements of the markets and taking account of local production and traditional trade flows ; whereas to ensure coverage of requirements in terms of quantity, price and quality and to ensure that the proportion of products supplied from the Community is preserved, the aid to be granted for products originating in the rest of the Community must be determined on terms equivalent, for the end user, to the advantage resulting form exemption from import duties on imports of products from third countries ; Whereas Commission Regulation (EEC) No 2253/92 of 31 July 1992 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands with products of the wine-growing sector (3) establishes the quantities of wine eligible for the specific supply arrangements introduced by Title I of Regulation (EEC) No 1601 /92 and fixes the Community aid pursuant to Article 3 of that Regulation ; whereas the quantities of wine eligible for the arrangements for the 1993/94 wine Article 1 Regulation (EEC) No 2253/92 is hereby amended as follows : 1 . Article 2 ( 1 ) is replaced by the following : ' 1 . Pursuant to Article 3 (2) of Regulation (EEC) 1601 /92, the aid shall be fixed in such a way as to preserve the porportion of products supplied from the Community, taking account of traditional trade fows.' 2. In Article 5 ( 1 ) (b), 'ECU 2' is replaced by 'ECU 1 '. 3. Annexes I and II are replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 2 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 13 . (2) OJ No L 378, 23. 12. 1992, p. 23 . 0 OJ No L 219, 4. 8 . 1992, p. 30 . 29 . 7. 93 Official Journal of the European Communities No L 187/35 ANNEX ANNEX I Quantities of the forecast supply balance for the Canary Islands of products of the wine-growing sector for the period 2 August 1993 to 31 August 1994 CN code Description of goods Volume(in hectolitres) ex 2204 21 25 Wines : ex 2204 21 29 ¢ ¢ j *  u i *uex 2204 21 35 ~ ~ onoriginatingS in 'h'1" countries : wines bearing only the ex 2204 21 39 name of the country of origin with no other indica ­ tion or geographical designation , SI25 000   originating in the Community : table wine within the meaning of point 13 of Annex I to Regulation (EEC) No 822/87 / ex 2204 29 25 Wines : ex 2204 29 29 . . . . . . , . . . , , ,ex 2204 29 35 ~ ~ originating in third countries : wines bearing only the ex 2204 29 39 name of the country of origin with no other indica ­ tion or geographical designation . ,, 140 000   originating in the Community : table wine within the meaning of point 13 of Annex I to Regulation (EEC) No 822/87 , Total 265 000 No L 187/36 29. 7. 93Official Journal of the European Communities ANNEX II Amounts of aid payable in respect of the referred to in Annex I and coming, from the Community market Product codes (') Note Amounts of aid (in ecus) aplicable to products coming from the Community 2204 21 25 110 (2) 5,50 2204 21 25 190 (') 1,65 2204 21 25 910 (2) 5,50 2204 21 29 190 (') 1,65 2204 21 35 110 (2) 5,50 2204 21 35 190 (') 1,65 2204 21 39 190 (') 1,65 2204 29 25 110 (2) 5,50 2204 29 25 190 (') 1,65 2204 29 25 910 (2) 5,50 2204 29 29 190 (') 1,65 2204 29 35 110 (2) 5,50 2204 29 35 190 (') 1,65 2204 29 39 190 (') 1,65 (') The product codes are defined in Commision Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EEC) No 1457/93 (OJ No L 142, 12. 6. 1993, p. 55). (2) ECU per hectolitre of product. (3) ECU per % volume and per hectolitre of product (total alcoholic strengh by volume as definde in Annex II to Regulation (EEC) No 822/87).'